Citation Nr: 1728198	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the record shows that the Veteran underwent a VA knee examination in March 2017.  The findings of that examination were not reviewed by the AOJ in context with the left knee issue on appeal.  There is also no evidence that the Veteran waived AOJ consideration.  However, as the examination only included range of motion measurements and made no findings pertaining to nexus, the examination is not relevant to the appealed issued.  Neither a supplemental statement of the case or waiver is necessary. 


FINDING OF FACT

The Veteran's left knee disability was not incurred in or caused by service, and was not caused or aggravated by his service-connected right-knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic diseases.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was evaluated in service for an injury in May 1977.  The evaluation reported that the Veteran complained of right knee pain and swelling that was relieved when he was off his feet.  The Veteran also complained that his left knee also had bothered him.  The report stated that the Veteran's knee had been problematic intermittently for two years, but did not specify which knee this referred to.  The examination assessed chondromalacia or possibly subluxing patella.  

The Veteran's separation examination in July 1977 reported that the Veteran did not suffer from any symptoms or disabilities of the left knee.  The Veteran checked "yes" to having had a "trick" or locked knee.  

In August 1977, the Veteran was evaluated for pain in the right knee for one day.  The Veteran did not recall injuring his knee.  The examiner noted some crepitus in the right knee.  No mention was made of the left knee.

In September 1977, the Veteran reported that there had been no change in his medical condition since the July examination.

The Veteran was afforded a VA examination in November 1977.  The examiner noted that the Veteran complained of right knee and lower back pain.  The examiner reported normal gait and configuration of both knee joints with normal range of active and passive motion.  The joints were stable with no swelling, synovial edema or articular effusion.  There was some evidence of chondromalacia of the right patella.  There was no evidence of bursitis.  The examiner diagnosed chondromalacia of the right knee.  

The Veteran's knees were x-rayed in April 1994.  The radiologist reported that the knees showed no abnormality.

In November 1995, the Veteran reported to the hospital with back, spine and shoulder pain.  The Veteran was seen in a series of visits through January 1996 and at no point was pain in the left knee mentioned.

In a September 1997 admission evaluation, the Veteran reported that his left knee had started bothering him again.

The Veteran had x-rays taken of his knees in June 2002.  The history was reported as bilateral knee pain and instability that was worsening.  The x-rays revealed no arthritic changes, malalignment or fracture in either knee.  Joint spaces were maintained.

An April 2004 doctors note indicated ongoing bilateral knee pain.

In an October 2009 physician note the Veteran reported worsening knee discomfort and occasional giving way of his knees.

The Veteran had x-rays taken for his knees in October 2009.  The results were negative for the bilateral knees with no evidence of degenerative osteoarthritis.

A November 2009 medical report noted that the Veteran was negative for a history of arthritis, arthralgias, muscle weakness or pain.

In a November 2009 physical therapy note, the professional noted bilateral knee pain.  The Veteran reported problems since 1974, with increased pain and buckling for the past 7-8 years.  

In a December 2009 physical therapy noted, the Veteran was reported as wearing bilateral hinged knee braces.

In a February 2010 primary care report, the doctor stated that the Veteran had done physical therapy and had knee braces.  A May 2010 report listed only right knee pain.

In July 2010, the Veteran reported to the emergency department with bilateral knee pain.  The Veteran reported a history of chronic bilateral knee pain.  The assessment noted knee arthralgia.

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he fell from a truck in 1975 and injured both knees.  The Veteran reported intermittent left knee pain since that time, occurring monthly for 2-7 days at a time.  The examiner reviewed the Veteran's medical history but was unable to provide a diagnosis due to the lack of objective findings for the Veteran's left knee.  The examiner opined that it was less likely than not that the Veteran's left knee condition was related to active duty.  The examiner reasoned this was true because there was only a single reported incident in service, there was no significant evidence of chronicity, and there was no objective evidence of chronic injury on the examination.

The Veteran submitted an opinion from Dr. WLM dated March 2012.  The doctor reviewed the Veteran's medical records and stated that he injured both knees during his military duty in 1976.  The doctor concluded that the pain in the knees "is felt to be secondary to his military injury in 1976."

In November 2012 the Veteran was afforded another VA examination.  The examiner opined that the Veteran's left knee condition was not due to his right knee condition.  The examiner researched the medical literature and found that the evidence did not support a contention that an isolated joint on an uninvolved limb would be affected by a condition in the opposite limb unless the affected limb had lost portions (i.e. had been amputated) or was immobilized.  The Veteran did not meet these criteria and so the examiner found that the left limb was not affected by the right limb.

In April 2015, the Veteran reported pain in the left knee for two weeks.  The doctor assessed patellofemoral pain with anserine bursitis.

In April 2015, the Veteran had x-rays taken of his knees.  The radiologist reported that the bones were well mineralized and in normal alignment.  There was no loss of cartilage, and there were no fractures, destructive processes or joint infusions.  The overall impression was a normal study.

The Veteran was afforded a lower leg VA examination in February 2016.  The examination diagnosed osteoarthritis of the right knee.  The report did not discuss or examine the left knee.

A supplemental VA opinion was obtained in July 2016.  The examiner opined that the Veteran's pain in service was "intermittent" and not chronic, which would have consistency.  The examiner opined that the in service pain had no sequela, or subsequent effect on the Veteran's left knee.  The examiner also doubted that the in service diagnosis of chondromalacia was accurate as this condition required advanced imaging to diagnose and the provider at the time did not have that available.  

Even assuming that Shedden elements (1) and (2) have been satisfied, direct service connection cannot be established because the nexus requirement, or Shedden element (3), has not been met.  Although the Veteran had a documented knee complaint in service, it was not a continuous complaint.  The examiner for the Veteran's separation examination did not report an active problem with the Veteran's left knee and the 1977 VA examiner examined both knees and opined the left knee was normal.  These clear examinations weigh against nexus as they tend to sever the link between the Veteran's time in service and the Veteran's current complaints.

There was also a period after service devoid of medical complaint or finding of left knee problems.  The record is generally silent until the 1990s.  Even then, the April 1994 knee x-ray was negative for problems.  In 1995 to 1996, the Veteran reported other musculoskeletal problems without reporting his left knee.  It wasn't really until an emergency department visit in 1997 that the Veteran has had consistent and increasing medical complaints for pain in the left knee.  Yet, June 2002 and October 2009 x-ray examinations were clear for arthritis or similar problems.  The time between when the Veteran fell out of the truck in 1975 and the onset of regular knee reporting in 1997 also weighs against nexus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").

The May 2011 VA examination further weighs against nexus as the examiner opined that the Veteran's left knee was less likely than not related to service.  The examiner noted the lack of chronicity, and on remand in July 2016, explained that the Veteran's pain and knee problems during service resolved with no sequela rather than turning into chronic, lifetime conditions.  

The Veteran did provide an independent medical opinion that stated that the pain in the knees was "felt to be secondary to his military injury in 1976."  The doctor's use of the phrase "felt to be," however, indicates a lack of certainty and the Board cannot determine whether the Doctor was applying the "at least as likely as not" standard for nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Moreover, the doctor did not provide a rationale for his opinion.  This limits the weight of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Taken together, the private doctor's opinion is given less weight than, and outweighed by, the opinion of the VA examiner and the period without medical complaint.

Consideration has also been given to the Veteran's testimony that he hurt his left knee during service.  The Veteran is competent to report readily observable symptoms such as knee pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Veteran's testimony is outweighed by the clean examination report at discharge and the clean VA examination report shortly after discharge.  Taken together, the weight of the evidence is against a finding of nexus and direct service connection must be denied.

The Veteran has not been diagnosed with arthritis or any other condition of the left knee that would qualify for the chronic presumption under 38 C.F.R. § 3.309.  Accordingly, both presumptive service connection and service connection under continuity of symptomatology must be denied.

Secondary service connection from the right knee must also be denied.  The November 2012 VA examiner opined that the Veteran's right knee would not have caused or aggravated (affected) the Veteran's left knee disability without also affecting the Veteran's other left leg joints.  The examiner based this opinion on a review of the medical literature and considered whether the Veteran had any of the exceptions mentioned in the literature, such as amputation.  The Veteran did not have these exceptions and the examiner concluded that his left knee was not due to his right knee.  There has not been a contrary medical opinion, and the Veteran's etiological opinion that his knee was secondary to his other knee is not the subject of lay observation.  As the Veteran did not have medical experience or training, the VA examiner's opinion is given more weight.  As the weight of the evidence is against secondary service connection, it too is denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for right knee disability must therefore be denied.


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


